Citation Nr: 0703548	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico.  The veteran's case comes from the 
VA Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.

2.  The medical evidence of record does not show that the 
veteran's skin disorder is related to military service.

3.  The medical evidence of record does not show that the 
veteran had a pre-existing right elbow disorder that 
permanently increased in severity during military service or 
is otherwise related to military service.

4.  The medical evidence of record does not show that the 
veteran has a current diagnosis of depression.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A right elbow disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).

3.  Depression was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in September 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in November 2003, February 2004, and 
May 2004, prior to initial adjudication.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.

In an October 2003 statement, the veteran indicated that he 
was seen by a private physician in 1996 or 1997 for a knee 
condition.  The RO requested all treatment records from the 
private physician starting in 1997.  In a May 2004 letter, 
the private physician's office stated that the only records 
relating to the veteran were dated on October 17, 1996.  
Since the RO requested records dated in 1997 or later, the 
private physician's office did not provide copies of these 
records.  The RO did not subsequently obtain the October 17, 
1996 medical records.  Though the October 17, 1996 medical 
records have not been associated with the claims file, the 
evidence of record does not indicate that they are relevant 
to any issue on appeal.  In statements from November 2002, 
October 2003, December 2003, and October 2005, the veteran 
reported that the private physician examined him for a 
painful and inflamed left knee.  Though the veteran has 
stated that his skin condition covers areas which include the 
left knee, the evidence of record shows that the October 1996 
private medical examination was for the purposes of a 
musculoskeletal condition, not a skin condition.  
Accordingly, as these records have not been shown to be 
relevant to the issues on appeal, a remand for such records 
is not necessary.

VA examinations have not been accorded the veteran in 
relation to these claims, because there is no competent 
medical evidence that any of these disabilities were incurred 
in or aggravated by military service.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Agent Orange

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

In this case, the veteran claims that he developed a skin 
condition in service, to include as the result of exposure to 
Agent Orange.  The evidence of record reveals that the 
veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he 
is therefore presumed to have been exposed to herbicide 
agents, to include Agent Orange.  However, the medical 
evidence of record does not show a current diagnosis of a 
presumptive disorder under 38 C.F.R. § 3.309(e).  The 
veteran's skin condition has been diagnosed as eczema and 
dermatophytosis, which are not acneform diseases consistent 
with chloracne.  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

Skin Disorder

The veteran's service medical records include an entrance 
examination report which showed a history of mild athletes' 
feet.  However, on physical examination, no skin 
abnormalities were found.  On service discharge, the physical 
examination showed no skin abnormality.  

After separation from military service, a VA examination in 
November 2002 found the veteran's skin was normal.  
Thereafter, an April 2005 VA outpatient medical report gave a 
provisional diagnosis of eczema on the hands and at other 
locations.

In a June 2005 statement, a friend of the veteran stated that 
the veteran "after his return from Vietnam had rashes on 
different areas of his body.  And complain[ed] of not getting 
a decent night['s] sleep.  The rashes were noticeable by 
friends and relatives, it never went away.  He was 
uncomfortable around people because of his skin condition, 
for the fact it's noticeable."

A July 2005 VA outpatient medical report stated that the 
veteran complained of eczema.  On physical examination, the 
veteran was "unchanged."  The assessment was eczema of the 
hands and questionable legs, bilaterally.

An August 2005 VA outpatient dermatology report stated that 
the veteran complained of itchy, scaly hands and feet.  The 
veteran stated that this condition first occurred in the 
1960s after Vietnam.  He stated that the course was relapsing 
and remitting, sometimes with a clear fluid coming out of his 
legs.  The assessment was dermatophytosis of the skin.

The medical evidence of record does not show that the 
veteran's skin condition is related to military service.  The 
veteran's service medical records are negative for any 
diagnosis of eczema or dermatophytosis.  While the veteran 
has a current diagnosis of these conditions, there is no 
medical evidence of record that his current skin disorder was 
diagnosed prior to 2005, over 35 years after separation from 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).

Additionally, there is no medical evidence of record relating 
the veteran's skin condition to military service.  The only 
medical evidence of record that discusses the etiology of the 
veteran's skin condition is the August 2005 outpatient 
dermatology report.  The Board notes, however, that the 
statements in this report were based upon the veteran's 
reported history.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Such evidence cannot enjoy the presumption of 
truthfulness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Additionally, although the August 2005 VA 
outpatient dermatology report diagnosed a skin condition, the 
examiner did not provide an opinion as to whether the current 
disorder was related to military service.  Accordingly, the 
August 2005 VA outpatient dermatology report does not provide 
a nexus relating any currently diagnosed skin condition to 
military service.

The statements of the veteran and his friend alone are not 
sufficient to prove that his currently diagnosed skin 
condition is related to military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the veteran and his friend are not 
competent to make a determination that his currently 
diagnosed skin condition is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
medical evidence of record that relates the veteran's 
currently diagnosed skin condition to military service.  
Accordingly, service connection for a skin condition is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's skin condition to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Elbow Disorder

The veteran's service medical records show that on the 
December 1967 entrance examination, the veteran reported a 
history of a left elbow disorder to an injury in 1966 that 
was not symptomatic at the time of the examination.  On 
physical examination, no abnormality of the right or left 
elbow was found.  The service medical records show no 
treatment, finding, or complaints of a right or left elbow 
disorder.  The veteran's separation examination was negative 
for any right or left elbow disorder.  

Subsequent to service discharge, in a November 2002 
statement, the veteran reported that a friend fell on his 
right arm in the fall of 1967, injuring his right elbow.  The 
veteran reported that at his entrance examination, he 
informed the examiner that his right elbow was hurting.  The 
veteran further stated that the examiner told him that his 
elbow was "alright, so nothing more was said."  The veteran 
reported that his arm continued to hurt through military 
service and was aggravated by training.  He stated that his 
elbow continued to hurt to the present time.

A November 2002 VA medical examination report stated that the 
veteran complained of intermittent pain of the right elbow.  
The veteran reported that his initial right elbow injury 
occurred in November 1967 at army "going away" party, 
causing weeks of arthralgia.  He further stated that machine 
gun drills precipitated right elbow arthralgia and he was 
placed on "KP" and guard duty rather than usual training.  
The veteran stated that he had not had elbow surgery.  On x-
ray examination of the veteran's right elbow, the report 
noted that there were changes which suggested a prior trauma.  
The diagnosis was post-traumatic changes of the right elbow.

In an October 2003 statement, the veteran reported that at 
his military separation examination, he informed the examiner 
about the pain in his elbow, but the examiner did not record 
the information.  In a December 2004 statement, the veteran 
stated that he was rushed through his military separation 
examination in order to catch a flight home.  The veteran 
stated that when he tried to tell the examiner about his 
elbow, other soldiers in line agitated and complained.

In an April 2005 VA outpatient medical report, the veteran 
reported that he had an injury to his right arm prior to 
entering military service and that at the time of the report, 
he had numbness, tingling, and loss of sensation in the 
fingers of his right hand.  The veteran complained of pain in 
his right elbow since an injury in the 1960s.

A May 2005 VA outpatient medical report stated that the 
veteran complained of abnormal sensations and numbness from 
the right elbow into the last 3 digits of his hand, for the 
previous 5 years.  The impression was abnormal study, with 
electrophysiologic evidence of mild sensory neuropathy.

In a May 2005 VA outpatient triage assessment report, the 
veteran reported that he had a "history of right arm pain, 
stemming for many years, even prior to his military service.  
However, he stated that his pain was worsened through 
participation in military activities."

In a June 2005 statement, the veteran reported that the 
examiner at the military entrance examination did not 
properly examine his right elbow.  He also reported that 
other soldiers "wanted the line to keep going" at his 
military separation examination.

In an October 2005 statement, the veteran reported that he 
had injured his right elbow shortly before the military 
entrance examination.  He stated that it was swollen, itched, 
he could not straighten it, and he would not let the examiner 
touch it.  He stated that the examiner looked at his arm and 
gave him two Aspirin tablets.  The veteran stated that the 
next day he informed another person about his elbow, was told 
he was okay, and "sent back to the line."  The veteran 
reported that his continued to experience a right elbow 
condition throughout training and military service.  He 
stated that at his military separation examination, he 
attempted to inform the examiner about his right elbow 
condition, but was hurried by other soldiers.

A January 2006 VA outpatient medical report stated that the 
veteran complained of right elbow pain for more than 5 years.  
The assessment was right arm, elbow, and right shoulder pain, 
with electromyography evidence of mild sensory neuropathy.  
The examiner stated "I am not sure of the exact etiology of 
this condition.  It could be related to his alcohol 
consumption in the past.  Will need to check B12 levels as it 
could be idiopathic neuropathy, too."

In a February 2006 statement, a friend of the veteran stated 
that he had served in the military with the veteran.  He 
reported that the veteran had a problem with his right elbow 
when they were both at Fort Sill, Oklahoma.

In a May 2006 statement, the veteran reported that the 
examiner at the military entrance examination did not record 
his complaint about his right elbow.  He also reported that 
at his military separation examination he told the examiner 
about his right hand and elbow, but was hurried to get ready 
for a plane flight.

The medical evidence of record does not show that the 
veteran's right elbow disorder was incurred in or aggravated 
by military service.  Initially, the only reference to an 
elbow disorder in the veteran's service medical records is 
the reported history reference to a left elbow injury on the 
December 1967 entrance examination report.  Nevertheless, on 
physical examination, no finding of an elbow disorder, right 
or left, was shown.  As noted above, every veteran shall be 
taken to have been in sound condition when entering service, 
except as to defects, infirmities, or disorders noted at the 
time of examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  The veteran's reported history 
of the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but such a 
statement is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Harris v. West, 11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 
(Fed. Cir. 2000).  Accordingly, as the physical examination 
of the right elbow upon entrance found no abnormality, the 
presumption of soundness as to the veteran's right elbow is 
not rebutted and the veteran's right elbow is presumed sound 
upon service entrance.  The service medical records, to 
include his service separation examination, are negative for 
any complaints, findings, or treatment of a right elbow 
disorder.  

The post-service medical evidence that discuss the etiology 
of the veteran's right elbow disorder are the November 2002, 
April 2005, May 2005, and January 2006 medical reports.  The 
Board notes that the statements in the November 2002, April 
2005, and May 2005 reports were based upon the veteran's 
reported history and accordingly cannot be considered 
competent medical evidence of etiology.  See Elkins, 5 Vet. 
App. at 478; Layno, 6 Vet. App. at 469; LeShore, 8 Vet. App. 
406.  The only medical evidence of record that provides an 
opinion as to the etiology of the veteran's currently 
diagnosed right elbow disorder is the January 2006 VA 
outpatient medical report.  The examiner in that report was 
unsure of the exact etiology of the disorder and the only 
opinions provided were that the disorder "could be related 
to his alcohol consumption in the past" or was idiopathic in 
nature.  

The statements of the veteran and his friend alone are not 
sufficient to prove that his right elbow disorder was 
incurred in or aggravated by military service.  See Espiritu, 
2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  

As such, there is no medical evidence of record to show that 
the veteran's right elbow disorder was incurred in or 
aggravated by military service.  Accordingly, service 
connection for a right elbow disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Depression

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnosis of depression.

After separation from military service, a May 2005 VA triage 
assessment report gave Axis I psychiatric impressions of 
PTSD, cannabis dependence without physiological dependence, 
and nicotine dependence.

A July 2005 VA outpatient medial report gave an Axis I 
psychiatric assessment of chronic, delayed PTSD.

The medical evidence of record does not show that the veteran 
has been diagnosed with depression.  Psychiatric evaluations 
in 2005 and 2006 did not include diagnoses of depression.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran's statements alone are not sufficient to 
prove that he has a current diagnosis of depression.  See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
As such, the medical evidence of record does not show the 
veteran has a current diagnosis of depression.  Accordingly, 
service connection for depression is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show the veteran has a current diagnosis of 
depression, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a skin disorder, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for a right elbow disorder is denied.

Service connection for depression is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


